DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on September 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “a second layer of transparent conducting oxide deposited onto the electrochromic layer”, does not reasonably provide enablement for “a second layer of transparent conducting oxide deposited onto the substrate” as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Looking at figures 2 and 4-6 ITO conductive layers 212, 412, 512 and/or ITO is interpreted to be the “second transparent conducting oxide layer” and is on the electrochromic layer, not the substrate.
Claims 2-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, since they depend on claim 1 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2 “a dielectric layer deposited onto the dielectric layer” has clarity issues.  It is unclear how a layer is deposited on itself.  In light of figures 2 and 4-5 dielectric layers 204, 406 & 506 are on electrolyte layers 202, 402 & 502, respectively.  For purposes of examination the examiner will use “a dielectric layer deposited onto the lithiated electrolyte layer”
Claims 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 2 and therefore have the same deficiencies.
Regarding claims 5 and 8-9 “the transparent dielectric layer” has antecedent issues.  It is unclear if applicant means the dielectric layer introduced in claim 2 (assumed) or if applicant is introducing a new/different element.  For purposes of examination the examiner will use “the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. foreign patent document CN208351218.
Regarding claim 1 Jin discloses an improved electrochromic device (title e.g. figure 1), comprising: a substrate (e.g. transparent substrate 100); a first layer of transparent conducting oxide deposited onto the substrate (e.g. first transparent conductive film 120); an ion storage layer deposited onto the layer of transparent conducting oxide (e.g. electrochromic layer 120); a multi-layered electrolyte deposited onto the ion storage layer (e.g. ion conducting layer 130); an electrochromic layer deposited onto the multi-layered electrolyte (e.g. electrochromic layer 140); and a second layer of transparent conducting oxide deposited onto the electrochromic layer (e.g. second transparent conductive layer 150).  
Regarding claim 2 Jin discloses the electrochromic device of claim 1, as set forth above.  Jin further discloses wherein the multi-layered electrolyte (e.g. 130) comprises: a lithiated electrolyte layer (e.g. LiAlxOy layer 131); and a dielectric layer deposited onto the lithiated electrolyte layer (e.g. Ta2O5 layer 132).
Regarding claim 7 Jin discloses the electrochromic device of claim 2, as set forth above.  Jin further discloses wherein the lithiated electrolyte layer comprises a thickness of about between 10nm and 500nm (translation third page third new paragraph “the thickness of the lithium oxide film is 10 to 500nm”).
Regarding claim 8 Jin discloses the electrochromic device of claim 2, as set forth above.  Regarding “wherein the lithiated electrolyte layer is deposited onto the dielectric layer via a magnetron sputtering deposition process; and the lithiated electrolyte layer is deposited onto the dielectric layer under a pressure between about 10mTorr and 50mTorr” are process steps in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  Further see translation third page eighth new paragraph.
Regarding claim 9 Jin discloses the electrochromic device of claim 2, as set forth above.  Jin further discloses it is further comprising: a second lithiated electrolyte layer (e.g. LiAlxOy layer 13n); wherein the dielectric layer is sandwiched between the lithiated electrolyte layer and the second lithiated electrolyte layer (see figure 1).
Regarding claim 10 Jin discloses the electrochromic device of claim 1, as set forth above.  Jin further discloses wherein the multi-layered electrolyte comprises: a transparent dielectric layer (e.g. Ta2O5 layer 132); a lithiated electrolyte layer deposited onto the transparent dielectric layer; a second transparent dielectric layer deposited onto the lithated electrolyte layer; and a second lithated electrolyte layer deposited onto the second transparent dielectric layer (e.g. layers 13n see translation fourth page twelfth new paragraph “repeat 131 and 132 structure to the 13n layer” and third page first new paragraph “multilayer film laminated total layer number is 2~20”).  

Insofar as they are understood claims 1-2, 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. US Patent Application Publication 2019/0271893.
Regarding claim 1 Wang discloses an improved electrochromic device (title e.g. figure 1C electrochromic devices 170), comprising: a substrate (e.g. un-numbered Support Layer at the top of figure 1C); a first layer of transparent conducting oxide deposited onto the substrate (e.g. un-numbered Transparent Conductor at the top of figure 1C); an ion storage layer deposited onto the layer of transparent conducting oxide (e.g. counter electrode 108); a multi-layered electrolyte deposited onto the ion storage layer (e.g. combination of un-numbered Electrolyte layer and protective/electrically insulating layer 118); an electrochromic layer deposited onto the multi-layered electrolyte (e.g. working electrode 104); and a second layer of transparent conducting oxide deposited onto the electrochromic layer (e.g. first transparent conductor layer 102a).
Regarding claim 2 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses wherein the multi-layered electrolyte comprises: a lithiated electrolyte layer (e.g. un-numbered Electrolyte layer see paragraph [0024 & 0028] re lithium); and a dielectric layer deposited onto the lithiated electrolyte layer (e.g. 118 see paragraph [0053-54] re materials).  
Regarding claim 4 Wang discloses the electrochromic device of claim 2, as set forth above.  Wang further discloses wherein the dielectric layer (e.g. 118) is selected from the group consisting of Al203, SiO2, Si3N4, HfO, ZnO, and TiO2 (paragraph [0053] “118 … may include, without limitation … zinc oxide”).
Regarding claim 8 Wang discloses the electrochromic device of claim 2, as set forth above.  Regarding “wherein the lithiated electrolyte layer is deposited onto the dielectric layer via a magnetron sputtering deposition process; and the lithiated electrolyte layer is deposited onto the dielectric layer under a pressure between about 10mTorr and 50mTorr” are process steps in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.

Insofar as they are understood claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Trajkovska-Broach et al. 2014/0327950.
Regarding claim 1 Trajkovska-Broach discloses an improved electrochromic device (title e.g. figures 12-15 electrochromic optical system 1200, 1300 & 1400), comprising: a substrate (e.g. substrate 1202, 1302 & 1402); a first layer of transparent conducting oxide deposited onto the substrate (e.g. first transparent conductive layer 1204, 1304 & 1404); an ion storage layer deposited onto the layer of transparent conducting oxide (e.g. first electrochromic layer 1206, 1306 & 1406); a multi-layered electrolyte deposited onto the ion storage layer (e.g. ion conducting layers 1208, 1210 & 1212; 1308, 1310 & 1312; and 1408 & 1412); an electrochromic layer deposited onto the multi-layered electrolyte (e.g. second electrochromic layer 1214, 1314 & 1414); and a second layer of transparent conducting oxide deposited onto the electrochromic layer (e.g. second transparent conductive layer 1216, 1316 & 1416).  
Regarding claim 2 Trajkovska-Broach discloses the electrochromic device of claim 1, as set forth above.  Trajkovska-Broach further discloses wherein the multi-layered electrolyte comprises: a lithiated electrolyte layer (e.g. 1210, 1310 & 1410 paragraphs [0134 & 0137] disclose several lithium options); and a dielectric layer deposited onto the lithiated electrolyte layer (e.g. 1212, 1312 & 1412 paragraph [0137] disclose doped tungsten oxide, doped nickel oxide or silica).
Regarding claim 3 Trajkovska-Broach discloses the electrochromic device of claim 2, as set forth above.  Trajkovska-Broach further discloses wherein material from the dielectric layer (e.g. 1212, 1312 & 1412) fills any physical defects created as a result of forming the lithiated electrolyte layer (implicit given structures seen in figures 12-14).
Regarding claim 4 Trajkovska-Broach discloses the electrochromic device of claim 2, as set forth above.  Trajkovska-Broach further discloses wherein the dielectric layer is selected from the group consisting of A1203, SiO2, Si3N4, HfO, ZnO, and TiO2 (paragraph [0137] “silica”).
Regarding claim 5 Trajkovska-Broach discloses the electrochromic device of claim 2, as set forth above.  Trajkovska-Broach further discloses wherein the dielectric layer (e.g. 1212, 1312 & 1412) comprises a thickness of about between 2nm and 10nm (paragraph [0137] “1212 may have a thickness of 1 nm to 500 nm”).
Regarding claim 7 Trajkovska-Broach discloses the electrochromic device of claim 2, as set forth above.  Trajkovska-Broach further discloses wherein the lithiated electrolyte layer comprises a thickness of about between 10nm and 500nm (paragraph [0012] notes each layer in a stack with 5 layers, i.e. figures 12-13, and 4 layers, i.e. figure 14 are 5-1000nm thick).  
Regarding claim 8 Trajkovska-Broach discloses the electrochromic device of claim 2, as set forth above.  Regarding “wherein the lithiated electrolyte layer is deposited onto the dielectric layer via a magnetron sputtering deposition process; and the lithiated electrolyte layer is deposited onto the dielectric layer under a pressure between about 10mTorr and 50mTorr” are process steps in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  Further paragraph [0075].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Insofar as it is understood claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. foreign patent document CN208351218, in view of Hougham et al. US Patent 5,847,860 as evidenced by Kim et al. US Patent Application Publication 2020/0142272.
Regarding claim 3 Jin discloses the electrochromic device of claim 2, as set forth above.  Jin does not disclose wherein material from the dielectric layer fills any physical defects created as a result of forming the lithiated electrolyte layer.  Hougham teaches an electrochromic device (title & abstract e.g. figures 7, 9b & 11b), including a multi-layered electrolyte (e.g. layers 120, 125, 130, 310 and/or 335) including a lithium based electrolyte (column 4 lines 41-45) and dielectric layers (column 5 lines 9-16); and further teaches at least one of the layers in the multi-layered electrolyte has defects (e.g. cracks 260 or vertical vias/holes 270) that are filled by the other layers for the purpose of creating an ion path with the same electrolyte so that the ions can move smoothly (as evidenced by Kim figure 3 electrolyte layers 141 & 142 and paragraph [0032]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Jin to have defects in one layer of the multi-layered electrolyte filled by another layer of the multi-layered electrolyte as taught by Hougham, for the purpose of creating an ion path with the same electrolyte so that the ions can move smoothly as evidenced by Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim international patent document WO2021/049772, in regards to a similar device, see figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                           September 22, 2022